DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Patent # 10,834,358) in view of Kim (US Patent Pub. # 2017/0006224).
As to claim 1, Harrison discloses an image processing system (col. 3, lines 35-42, Fig. 1 – see system environment 100), comprising:
an image sensor (col. 4, lines 64-66, Fig. 2 – see camera 210 of client device 110) configured to capture an image of a subject to generate an input data, wherein the input data includes an image data (col. 5, lines 31-49, Fig. 3A – “the camera 210 of a client device 110 may capture multiple frames of video data … in which each frame includes an image of the user during a video call”) and a side-band data (col. 5, line 50 to col. 6, line 16 – “camera 210 of a client device 110 may also capture … metadata associated with video data captured by the camera 210”; multiple examples of metadata are contemplated by Harrison in the cited passage, not least of which is “information describing lighting conditions used when capturing the video data”; col. 10, lines 21-48 – Harrison further discusses “information included among metadata associated with the video data that describes a context in which the video data were captured. Examples of such information include a resolution of the video data”); and
an image processing circuitry (col. 4, line 64 to col. 5, line 7, Fig. 2 – see at least “block diagram of an architecture of a client device 110”) comprising
a memory configured to store a program of instructions (col. 4, line 67 – see “data store 225”; but also col. 5, lines 4-7 – “Conventional components of client devices 110 such as software, storage devices, memory, and the like are not shown so as to not obscure the details of the system architecture”), and
processing circuitry (col. 5, line 1 – see at least processor 235) configured to execute the program of instructions to
receive the input data from the image sensor (col. 7, line 50 to col. 8, line 5, Fig. 3A – video data is received at step 315, metadata is received at step 325),
obtain an operation mode of the image sensor from the side-band data (col. 10, lines 21-48 – the metadata, i.e., side-band data, can indicate the employment of a low quality operation mode based on resolution information and lighting information stored in the metadata – “The processor 235 may first determine whether to enhance the resolution of video data based on information included among metadata associated with the video data that describes a context in which the video data were captured. Examples of such information include a resolution of the video data, a type of client device 110 and/or software used to capture the video data, lighting conditions used when capturing the video data, etc.”), and
process the image data based on the operation mode of the image sensor (col. 10, lines 21-48 – the video data will be processed based on the operation mode evidenced by the metadata, namely, if the operation mode was one of low quality, i.e., low resolution, then the image data will be processed so as to “enhance the resolution of the video data using a super-resolution technique that upsamples pixels included among the video data”; a high quality/resolution mode would not need to be processed with super-resolution techniques).
Harrison does not specifically teach the limitation “operational mode”.  Harrison discusses upscaling the resolution when the image received is of low resolution (col. 10, lines 21-47), and naturally there is no need to perform this when the image received is of sufficiently high resolution.  Kim teaches designated photographing mode (e.g., a video mode, a still image photographing mode, a panorama mode, a scene mode, and the like) (Para 65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the different operating modes as taught by Kim to the image processing system of Harrison, to reduce time expended until the camera is ready to begin photographing (Para 5 of Kim).
As to claim 2, Harrison teaches wherein the side-band data includes at least one of whether the image sensor shoots a still image, a continuous image or video, a shooting resolution, a shooting speed, presence or absence of a scale-down, and a scale-down resolution (col. 10, lines 21-48 – Harrison further discusses “information included among metadata associated with the video data that describes a context in which the video data were captured. Examples of such information include a resolution of the video data”)
As to claim 3, Harrison teaches wherein the side-band data includes a data representing a shooting environment (col. 5, line 50 to col. 6, line 16 – “camera 210 of a client device 110 may also capture … metadata associated with video data captured by the camera 210”; multiple examples of metadata are contemplated by Harrison in the cited passage, not least of which is “information describing lighting conditions used when capturing the video data”).
As to claim 4, Harrison teaches wherein the data representing the shooting environment includes a data on surrounding brightness at a time of shooting (col. 5, line 50 to col. 6, line 16 – “camera 210 of a client device 110 may also capture … metadata associated with video data captured by the camera 210”; multiple examples of metadata are contemplated by Harrison in the cited passage, not least of which is “information describing lighting conditions used when capturing the video data”).
As to claim 10, Harrison discloses an image processing system (col. 3, lines 35-42, Fig. 1 – see system environment 100), comprising:
an image sensor (col. 4, lines 64-66, Fig. 2 – see camera 210 of client device 110) configured to capture an image of a subject to generate an input data, wherein the input data includes an image data (col. 5, lines 31-49, Fig. 3A – “the camera 210 of a client device 110 may capture multiple frames of video data … in which each frame includes an image of the user during a video call”) and a side-band data (col. 5, line 50 to col. 6, line 16 – “camera 210 of a client device 110 may also capture … metadata associated with video data captured by the camera 210”; multiple examples of metadata are contemplated by Harrison in the cited passage, not least of which is “information describing lighting conditions used when capturing the video data”; col. 10, lines 21-48 – Harrison further discusses “information included among metadata associated with the video data that describes a context in which the video data were captured. Examples of such information include a resolution of the video data”); and
an image processing circuitry (col. 4, line 64 to col. 5, line 7, Fig. 2 – see at least “block diagram of an architecture of a client device 110”) comprising
a memory configured to store a program of instructions (col. 4, line 67 – see “data store 225”; but also col. 5, lines 4-7 – “Conventional components of client devices 110 such as software, storage devices, memory, and the like are not shown so as to not obscure the details of the system architecture”), and
processing circuitry (col. 5, line 1 – see at least processor 235) configured to execute the program of instructions to
receive the input data from the image sensor (col. 7, line 50 to col. 8, line 5, Fig. 3A – video data is received at step 315, metadata is received at step 325),
obtain an operation mode of the image sensor from the side-band data (col. 10, lines 21-48 – the metadata, i.e., side-band data, can indicate the employment of a low quality operation mode based on resolution information and lighting information stored in the metadata – “The processor 235 may first determine whether to enhance the resolution of video data based on information included among metadata associated with the video data that describes a context in which the video data were captured. Examples of such information include a resolution of the video data, a type of client device 110 and/or software used to capture the video data, lighting conditions used when capturing the video data, etc.”), and
process the image data based on the operation mode of the image sensor (col. 10, lines 21-48 – the video data will be processed based on the operation mode evidenced by the metadata, namely, if the operation mode was one of low quality, i.e., low resolution, then the image data will be processed so as to “enhance the resolution of the video data using a super-resolution technique that upsamples pixels included among the video data”; a high quality/resolution mode would not need to be processed with super-resolution techniques).
Harrison does not specifically teach the limitation “operational mode”.  Harrison discusses upscaling the resolution when the image received is of low resolution (col. 10, lines 21-47), and naturally there is no need to perform this when the image received is of sufficiently high resolution.  Kim teaches designated photographing mode (e.g., a video mode, a still image photographing mode, a panorama mode, a scene mode, and the like) (Para 65) and determine a configuration data (different configuration) under the operation mode of the image sensor (Para 163).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the different operating modes as taught by Kim to the image processing system of Harrison, to reduce time expended until the camera is ready to begin photographing (Para 5 of Kim).
As to claim 11, these claims differ from claim 2 only in that the claim 2 depend on claim 1 whereas claim 11 depends on claim 10.  Thus claim 11 is analyzed as previously discussed with respect to claim 2 above.  

Claims 5-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Patent # 10,834,358) in view of Kim (US Patent Pub. # 2017/0006224) in view of Elgebaly (US Patent Pub. # 2007/0096775).
As to claim 5, note the discussion above in regards to claim 1.  Harrison in view of Kim do not teach wherein the processing circuitry is configured to execute the program of instructions to output a selection signal which causes selection of one processing path of a plurality of processing paths as a selected processing path, each processing path of the plurality of processing paths including one or more image processing cores, and process the image data via the selected processing path.  Elgebaly teaches wherein the processing circuitry is configured to execute the program of instructions to output a selection signal (Mux Sel signals) which causes selection of one processing path of a plurality of processing paths as a selected processing path, each processing path of the plurality of processing paths including one or more image processing cores (DSP cores 130a and 130b, processor cores 130c and 130d), and process the image data via the selected processing path (Para 27 and 42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the DSP cores and processor cores as taught by Elgabaly to the image processing system of Harrison in view of Kim, to reduce the supply voltage as much as possible while maintaining the required performance (Para 7 of Elgabaly).
As to claim 6, Elgabaly teaches wherein the plurality of processing paths (130a-d) includes a first processing path and a second processing path, and the processing circuitry is configured to execute the program of instructions (measured logic speed from IC process monitor unit 350) to output a first selection signal (Mux Sel) which causes selection of the first processing path of the plurality of processing paths, process the image data via the first processing path at high speed (fast process if s.gtoreq.x, a nominal process if x&gt;s .gtoreq.y, and a slow process if s&lt;y) output a second selection signal (Mux Sel) which causes selection of the second processing path of the plurality of processing paths, and process the image data via the second processing path at low speed (fast process if s.gtoreq.x, a nominal process if x&gt;s .gtoreq.y, and a slow process if s&lt;y) (Para 77).  Elgabaly teaches a look-up table 1010 may store x and y values for three logic characterizations of fast, nominal, and slow, where x&gt;y. Compare unit 1012 may compare the measured logic speed s against the stored values and may indicate a fast process if s.gtoreq.x, a nominal process if x&gt;s .gtoreq.y, and a slow process if s&lt;y (Para 77).
As to claim 7, Kim teaches photographing mode (e.g., a video mode, a still image photographing mode, a panorama mode, a scene mode, and the like) (Para 65).  Elgebaly teaches wherein the processing circuitry (ASIC 120) is configured to execute the program of instructions to obtain a high-speed shooting mode of the image sensor from the side-band data and output the first selection signal (Mux Sel), and obtain a low-speed shooting mode of the image sensor from the side-band data and output the second selection signal (Mux Sel) (Para 42 and 77).  Elgebaly teaches the clock for each processing core 130 may be set independently by clock generator 140, and the supply voltage for each processing core 130 may be set independently by power management unit 180 (Para 33).
As to claim 8, Kim teaches photographing mode (e.g., a video mode, a still image photographing mode, a panorama mode, a scene mode, and the like) (Para 65).  Elgebaly teaches wherein the processing circuitry (ASIC 120) is configured to execute the program of instructions to obtain a high-speed shooting mode of the image sensor from the side-band data and output the first selection signal (Mux Sel), and obtain a low-speed shooting mode of the image sensor from the side-band data and output the second selection signal (Mux Sel) (Para 42 and 77).  Elgebaly teaches the clock for each processing core 130 may be set independently by clock generator 140, and the supply voltage for each processing core 130 may be set independently by power management unit 180 (Para 33).
As to claim 12, these claims differ from claim 6 only in that the claim 6 depend on claim 1 whereas claim 12 depends on claim 10.  Thus claim 12 is analyzed as previously discussed with respect to claim 6 above. 

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US Patent # 10,834,358) in view of Kim (US Patent Pub. # 2017/0006224) in view of Hamano (US Patent Pub. # 2019/0141255).
As to claim 9, note the discussion above in regards to claim 1 and 8.  Harrison in view of Kim do not teach wherein the image sensor configured to generate the first image data with a first frames per unit time and the second image data with a second frames per unit time, and the second frames are lower than the first frames.  Hamano teaches wherein the image sensor (system controller 50 can selectively set a frame rate in driving the image sensor 14) configured to generate the first image data with a first frames per unit time (fast frame rate (second frame rate)) and the second image data with a second frames per unit time (slow frame rate (first flame rate)), and the second frames are lower than the first frames (Para 196 and 198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the Fast and slow frame rates as taught by Hamano to the image processing system of Harrison in view of Kim, to provide an image-capturing apparatus capable of performing a high-speed focus detection using the assist light while reducing the number of emissions of the assist light (Para 4 of Hamano).
As to claim 13, these claims differ from claim 9 only in that the claim 9 depend on claim 1 whereas claim 13 depends on claim 10.  Thus claim 13 is analyzed as previously discussed with respect to claim 9 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/12/2022